United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2902
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Sean S. McDaniels

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                         Submitted: September 20, 2021
                           Filed: December 8, 2021
                                  [Published]
                                ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Sean McDaniels pleaded guilty to one count of possession of a firearm by a
convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district
court1 imposed a sentence of 96 months of imprisonment, followed by three years of
supervised release. McDaniels now appeals that sentence, and we affirm.

                                           I.

      On July 6, 2018, a Missouri State Highway Patrol officer initiated a traffic stop
of McDaniels, who was driving a motorcycle, for brake light violations. McDaniels
pulled over into a convenience store parking lot, but then tried to flee and crashed his
motorcycle. At the time, several people were standing in front of the store, in
McDaniels’s path. McDaniels fled on foot, discarding a backpack along the way.
The officer fell as he ran after McDaniels, but two citizens were able to stop
McDaniels as he entered a trailer park across the street from the store. The officer
recovered the discarded backpack and detained McDaniels.

       A search of the backpack revealed a Taurus Millennium, Model PT 140 Pro,
.40 caliber handgun, loaded with seven rounds of ammunition. After running a
criminal records check, the officer arrested McDaniels for driving with a revoked
license, resisting arrest, and unlawfully possessing a firearm.

       McDaniels pleaded guilty to a one-count indictment charging him with
possession of a firearm as a convicted felon. The Presentence Investigation Report
assessed a base offense level of 20, with a four-level enhancement for possessing a
firearm in connection with another felony (resisting arrest) pursuant to United States
Sentencing Guidelines § 2K2.1(b)(6)(B) (2018), a two-level enhancement for creating
a substantial risk of bodily injury to another person in the course of fleeing from law
enforcement pursuant to § 3C1.2, and a three-level reduction for acceptance of
responsibility pursuant to § 3E1.1(a) and (b). With a total offense level of 23 and a


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
                                          -2-
criminal history category of VI, his advisory Guidelines range was 92 to 115 months
of imprisonment.

       McDaniels requested a downward variance to 60 months based on his traumatic
upbringing, including witnessing the murder of his father and his father’s friend as
a young child; his diagnoses of PTSD, manic depression, and anxiety; and the fact
that the median sentence imposed for all types of firearms offenses where the
individual had a criminal history category of VI was 72 months. McDaniels further
argued that the four-level enhancement for possessing a firearm in connection with
another felony offense was disproportionate to the nature of his conduct, as he neither
used nor displayed the firearm when he resisted arrest. He did not contest that the
enhancement applied, but asked the district court to consider imposing a one- or
two-level enhancement instead of a four-level enhancement, given the circumstances.
The government requested a sentence of 115 months due in large part to McDaniels’s
extensive criminal history.

      At sentencing, the district court acknowledged McDaniels’s personal
characteristics, including his difficult childhood, the traumatic events he had
experienced, and his mental health diagnoses. The court also acknowledged his
argument that “sometimes people [] commit[] far worse crimes than [he] did” and still
receive the same four-level enhancement under § 2K2.1(b)(6)(B). But the court also
noted McDaniels’s extensive criminal history, the violent nature of many of his past
convictions, and the resulting need to protect the public. The district court imposed
a within-Guidelines sentence of 96 months of imprisonment. McDaniels timely
appealed, arguing that this sentence is substantively unreasonable.

                                          II.

      We review the substantive reasonableness of a sentence for abuse of discretion.
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). “A district

                                         -3-
court abuses its discretion and imposes an unreasonable sentence when it fails to
consider a relevant and significant factor, gives significant weight to an irrelevant or
improper factor, or considers the appropriate factors but commits a clear error of
judgment in weighing those factors.” United States v. Green, 946 F.3d 433, 440 (8th
Cir. 2019) (quoting United States v. Kreitinger, 576 F.3d 500, 503 (8th Cir. 2009)).

       On appeal, McDaniels raises the same points he made before the district court:
(1) that he suffered a traumatic upbringing; (2) that the median sentence imposed for
all types of firearms offenses where the individual has a criminal history category of
VI was 72 months; and (3) that the connection between his firearm possession and his
“other felony offense” was minimal.

       The district court expressly considered these arguments but found them to be
outweighed by other considerations. District courts are afforded “wide latitude” to
weigh the relevant sentencing factors in each case and assign some factors greater
weight than others in determining an appropriate sentence. United States v.
Misquadace, 778 F.3d 717, 719 (8th Cir. 2015) (per curiam). A district court’s
weighing of the § 3553(a) sentencing factors differently than a defendant would have
preferred does not alone justify reversal, United States v. Donahue, 959 F.3d 864, 867
(8th Cir. 2020), and we discern no clear error of judgment in how the district court
weighed the factors here. McDaniels’s argument that his sentence is unreasonable
because it is above the median sentence imposed upon defendants in the same
criminal history category does not, without more, change our view.

      We affirm McDaniels’s sentence.
                   ______________________________




                                          -4-